DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. See argument below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,9,11,14,17,21,26,28,29,31,33,37,40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groninger et al.#1, Herbicides to control tree roots in sewer-lines, Journal of Arboriculture, (1997) Vol. 23, No. 5, pp. 169-180;  Groninger et al.#2, Herbicides to control tree roots in sewer-lines, Proc.South.Weed Sci.Soc. (50 Meet., 139-40, 1997) and Malavenda et al.(USPN 5919731; 07/06/1999). Groninger et al. teach a method of applying glufosinate to tree root in sewer lines to control their growth (See Groninger et al.#1). Groninger et al.#1 do not teach glufosinate as a foam comprising dichlobenil for controlling root growth in sewer lines. However, Groninger et al.#2 teach a foam solution of metham Na and dichlobenil(root growth inhibitor) used to control root growth in sewer lines. Also Groninger et al.#2 teach foam solutions of glufosante being used to control root growth in sewer lines. Thus, it would have been obvious to modify the invention of Groninger et al.#1 to include metham Na and dichlobenil to arrive at a single composition comprising glufosante, metham Na and dichlobenil being used to control root growth in sewer lines since both Groninger et al.#1 and Groninger et al.#2 individually teach controlling root growth in sewers and since the presence of glufosinate appears to reduce injury to above ground plant parts while effectively controlling root growth. The invention of Groninger et al.#2 appears to make it obvious to modify the invention of Groninger et al.#1 into a foam since Groninger et al.#2 individual composition of  dichlobenil and glufosinate being effective at controlling root growth in sewer lines. The modified Groninger et al.#1 - Groninger et al.#2 invention do not teach the inclusion of surfactants and thickeners. Malavenda et al. in Table 1 at treatment No. 6 teach a combination of Finale(5.8 ml/l) plus Dichlobenil(2.25 g/l) being used to control root growth in sewer lines. Finale(5.8 ml/l) plus Dichlobenil(2.25 g/l) amounts in Table 1 fall within 0.0001 – 5% w/w or 0.001-2% w/w. Malavenda et al. teach combinations/composition existing as foams(Column 7, EXAMPLE). Malavenda et al. at column 4 lines 17-26 suggest that formulations for controlling root growth in sewer lines can comprise surfactants, spreaders(thickeners) and sticking agents(thickeners). Thus it would have been obvious to further modify the modified invention of Groninger et al.#1 - Groninger et al.#2 to include surfactants, spreaders(thickeners) and sticking agents(thickeners) since Malavenda et al. teach the inclusion of include surfactants, spreaders(thickeners) and sticking agents(thickeners) in foams used to control root growth in sewer lines. 
Response to Applicant Argument
Applicant argues 1) Groninger #1 does not teach glufosinate as a foam comprising dichlobenenil. The Examiner maintains that it would have been obvious to accomplish this since both Groninger #1 and Groninger #2 teach glufosinate being effective in controlling roots in pipe. Groninger #2 gives the extra benefit of the dichlobenenil  and glufosinate being applied as individual foams. Beginning that both glufosinate and dichlobenenil have the same utility of controlling roots in pipes it would have been obvious to try combining the glufosinate to the dichlobenenil into a single foam absent a showing of why not. Note, Groninger #1 doesn’t teach individual foams glufosinate and dichlobenenil.   
2) Groninger #1 and Groninger #2 teach away from using a metham and dichlobenil due to toxic effects and cost in that Groninger #1 states, “a new cost-effective alternative for killing roots in sewer lines must be identified” (see Groninger 1, last sentence, 1‘ paragraph of Introduction section). The Examiner argues that neither Groninger #1 nor  Groninger #2 make a statement to the dichlobenil being restricted and causing injury to the foliage. Groninger #2 actually states that metham Na causes foliar injury. Groninger #2 does not mention nowhere therein that dichlobenil causes foliar injury. Based on Groninger #2 it would have been obvious try other root controlling agents like glufosinate with dichlobenil as opposed to metham Na further rending the instant combination of dichlobenil and glufosinate obvious for controlling roots in pipes. Groninger #1 nowhere therein mentions dichlobenil so cost comparison with glufosinate is provided in Groninger #1.  Groninger #2 makes a cost comparison of glufosinate and metham Na, not dichlobenil. 
3) Neither Groninger #1 nor Groninger #2 teach  a root control composition that includes a glufosinate, a salt thereof, and/or a derivative thereof in said root control composition at a concentration in a range of about 0.0001 % w/w to about 5%. w/w, as recited in Claims 1, 14, and 26. The Examiner takes the position that since the prior suggest the instant invention of combining dichlobenil and glufosinate into a single foam it is necessary for a showing the criticality of the instant range in comparison below 0.0001% w/w and above 5%.  
Claim Objection
The disclosure is objected to because of the following informalities: In the listing of the claims, Claim 19 doesn’t recite (Canceled) in line 1.  
Appropriate correction is required.
Election Status
The elected invention comprising glufosinate and dichlobenil is not allowable. See rejection above.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616